 



Exhibit 10.9
ALLEGHENY TECHNOLOGIES INCORPORATED
2000 INCENTIVE PLAN
(as amended)
ARTICLE I.
PURPOSE AND ADOPTION OF THE PLAN
     1.1. Purpose. The purpose of the Allegheny Technologies Incorporated 2000
Incentive Plan (hereinafter referred to as the “Plan”) is to assist in
attracting and retaining highly competent employees, to act as an incentive in
motivating selected officers and other key employees of Allegheny Technologies
Incorporated and its Subsidiaries to achieve long-term corporate objectives and
to enable cash incentive awards to qualify as performance-based for purposes of
the tax deduction limitations under Section 162(m) of the Code.
     1.2. Adoption and Term. The Plan was approved by the Board of Directors of
Allegheny Technologies Incorporated, to be effective as of January 1, 2000 (the
“Effective Date”), and approved by the stockholders of the Company on May 11,
2000. The Plan shall remain in effect until the tenth anniversary of the date
the stockholders of the Company approve the Plan, unless terminated by action of
the Board prior to that date, and the provisions of Articles VII, VIII, IX and X
with respect to performance-based awards to “covered employees” under Section
162(m) of the Code shall expire as of the fifth anniversary of the date the
stockholders of the Company approved the Plan, until and unless reapproved by
the stockholders of the Company.
     1.3. The Prior Plan. The Company previously adopted the Allegheny Teledyne
Incorporated 1996 Incentive Plan (the “Prior Plan”). Awards granted under the
Prior Plan prior to the date the stockholders of the Company approve the Plan
shall not be affected by the adoption of this Plan, and the Prior Plan shall
remain the effect following the date the stockholders of the Company approve the
Plan to the extent necessary to administer such awards, but no new Awards shall
be granted under the Prior Plan after the date the stockholders of the Company
approve the Plan.
ARTICLE II.
DEFINITIONS
          For the purpose of this Plan, capitalized terms shall have the
following meanings:

 



--------------------------------------------------------------------------------



 



        2.1. Award means any one or a combination of Non-Qualified Stock Options
or Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares described in Article VII, Performance
Awards described in Article VIII, Awards of cash or any other Award made under
the terms of the Plan.
        2.2. Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.
        2.3. Award Period means, with respect to an Award, the period of time
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.
        2.4. Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company or by operation of
law, succeeds to the rights and obligations of the Participant under the Plan
and the Award Agreement upon the Participant’s death.
        2.5. Board means the Board of Directors of the Company.
        2.6. Change in Control means, and shall be deemed to have occurred upon
the occurrence of, any one of the following events:
          (a) The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Company Voting Securities in excess of 25% of the Company Voting
Securities unless such acquisition has been approved by the Board;
          (b) Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on the Effective Date and (ii) persons who were nominated
for elections as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the Effective Date;
provided, however, that any person nominated for election by a Board at least
two-thirds of whom constituted persons described in

2



--------------------------------------------------------------------------------



 



clauses (i) and/or (ii) or by persons who were themselves nominated by such
Board shall, for this purpose, be deemed to have been nominated by a Board
composed of persons described in clause (i);
          (c) Approval by the stockholders of the Company of a reorganization,
merger or consolidation, unless, following such reorganization, merger or
consolidation, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than seventy five (75%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Common
Stock and Company Voting Securities immediately prior to such reorganization,
merger or consolidation, as the case may be; or
          (d) Approval by the stockholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a sale or other disposition of
all or substantially all the assets of the Company.
        2.7. Code means the Internal Revenue Code of 1986, as amended.
References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.
        2.8. Committee means the Committee defined in Section 3.1.
        2.9. Company or Corporation means Allegheny Technologies Incorporated, a
Delaware corporation, and its successors.
        2.10. Common Stock means Common Stock of the Company, par value $.10 per
share.
        2.11. Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.

3



--------------------------------------------------------------------------------



 



     2.12. Date of Grant means the date designated by the Committee as the date
as of which it grants an Award, which shall not be earlier than the date on
which the Committee approves the granting of such Award.
     2.13. Effective Date shall have the meaning given to such term in
Section 1.2.
     2.14. Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.15. Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.2(b).
     2.16. Fair Market Value means, on any date, the average of the high and low
quoted sales prices of a share of Common Stock, as reported on the Composite
Tape for New York Stock Exchange Listed Companies, on such date or, if there
were no sales on such date, on the last date preceding such date on which a sale
was reported.
     2.17. Incentive Stock Option means a stock option within the meaning of
Section 422 of the Code.
     2.18. Merger means any merger, reorganization, consolidation, exchange,
transfer of assets or other transaction having similar effect involving the
Company.
     2.19. Non-Qualified Stock Option means a stock option which is not an
Incentive Stock Option.
     2.20. Options means all Non-Qualified Stock Options and Incentive Stock
Options granted at any time under the Plan.
     2.21. Outstanding Common Stock means, at any time, the issued and
outstanding shares of Common Stock.
     2.22. Participant means a person designated to receive an Award under the
Plan in accordance with Section 5.1.
     2.23. Performance Awards means Awards granted in accordance with
Article VIII.

4



--------------------------------------------------------------------------------



 



     2.24. Performance Goals means operating income, operating profit, income
before taxes, earnings per share, return on investment or working capital,
return on stockholders’ equity, economic value added (the amount, if any, by
which net operating profit after tax exceeds a reference cost of capital),
balanced scorecard, cash flow, reductions in inventory, inventory turns and
on-time delivery performance, any one of which may be measured with respect to
the Company or any one or more of its Subsidiaries or business units and either
in absolute terms or as compared to another company or companies, and safety
measures and other quantifiable, objective measures of individual performance
relevant to the particular individual’s job responsibilities.
     2.25. Plan means the Allegheny Technologies Incorporated 2000 Incentive
Plan as described herein, as the same may be amended from time to time.
     2.26. Prior Plan shall have the meaning given to such term in Section 1.3.
     2.27. Purchase Price, with respect to Options, shall have the meaning set
forth in Section 6.1(b).
     2.28. Restoration Option means a Non-Qualified Stock Option granted
pursuant to Section 6.1(f).
     2.29. Restricted Shares means Common Stock subject to restrictions imposed
in connection with Awards granted under Article VII.
     2.30. Retirement means early or normal retirement under a pension plan or
arrangement of the Company or one of its Subsidiaries in which the Participant
participates.
     2.31. Rule 16b-3 means Rule 16b-3 promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, as the same may be
amended from time to time, and any successor rule.
     2.32. Stock Appreciation Rights means Awards granted in accordance with
Article VI.
     2.33. Subsidiary means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.
     2.34. Termination of Employment means the voluntary or involuntary
termination of a Participant’s employment with the Company or a Subsidiary for
any reason, including death, disability, retirement or as the result of the
divestiture

5



--------------------------------------------------------------------------------



 



of the Participant’s employer or any similar transaction in which the
Participant’s employer ceases to be the Company or one of its Subsidiaries.
Whether entering military or other government service shall constitute
Termination of Employment, or whether a Termination of Employment shall occur as
a result of disability, shall be determined in each case by the Committee in its
sole discretion.
ARTICLE III.
ADMINISTRATION
     3.1. Committee. The Plan shall be administered by a committee of the Board
(“Committee”) comprised of at least two persons. The Committee shall have
exclusive and final authority in each determination, interpretation or other
action affecting the Plan and its Participants. The Committee shall have the
sole discretionary authority to interpret the Plan, to establish and modify
administrative rules for the Plan, to impose such conditions and restrictions on
Awards as it determines appropriate and to cancel Awards (including those made
pursuant to other plans of the Company), and to take such steps in connection
with the Plan and Awards granted hereunder as it may deem necessary or
advisable. The Committee shall not, however, have or exercise any discretion
that would disqualify amounts payable under Article X as performance-based
compensation for purposes of Section 162(m) of the Code. The Committee may
delegate such of its powers and authority under the Plan as it deems appropriate
to designated officers or employees of the Company. In addition, the full Board
may exercise any of the powers and authority of the Committee under the Plan. In
the event of such delegation of authority or exercise of authority by the Board,
references in the Plan to the Committee shall be deemed to refer, as
appropriate, to the delegate of the Committee or the Board. The selection of
members of the Committee or any subcommittee thereof, and any delegation by the
Committee to designated officers or employees, under this Section 3.1 shall
comply with Section 16(b) of the Exchange Act, the performance-based provisions
of Section 162(m) of the Code, and the regulations promulgated under each of
such statutory provisions, or the respective successors to such statutory
provisions or regulations, as in effect from time to time, except to the extent
that the Board determines that such compliance is not necessary or desirable.

6



--------------------------------------------------------------------------------



 



ARTICLE IV.
SHARES
     4.1. Number of Shares Issuable. The total number of shares authorized to be
issued under the Plan shall equal 10% of the outstanding shares of the Common
Stock as of the Effective Date. If the number of outstanding shares of Common
Stock is increased after the Effective Date, the total number of shares
available under the Plan will be increased by 10% of such increase. The number
of shares available for issuance under the Plan shall be further subject to
adjustment in accordance with Section 11.7. The shares to be offered under the
Plan shall be authorized and unissued Common Stock, or issued Common Stock which
shall have been reacquired by the Company. Of the total number of shares
authorized for grant under the Plan, the Company may issue no more than one
million shares as awards of restricted stock, subject to adjustment in
accordance with Section 11.7.
     4.2. Shares Subject to Terminated Awards. Common Stock covered by any
unexercised portions of terminated Options (including canceled Options) granted
under Article VI, Common Stock forfeited as provided in Section 7.2(a) and
Common Stock subject to any Awards which are otherwise surrendered by the
Participant may again be subject to new Awards under the Plan. Common Stock
subject to Options, or portions thereof, which have been surrendered in
connection with the exercise of Stock Appreciation Rights shall not be available
for subsequent Awards under the Plan, but Common Stock issued in payment of such
Stock Appreciation Rights shall not be charged against the number of shares of
Common Stock available for the grant of Awards hereunder. Common Stock covered
by awards granted under the Prior Plan that after the Effective Date are
terminated unexercised, forfeited or otherwise surrendered shall be available
for subsequent Awards under this Plan.
ARTICLE V.
PARTICIPATION
     5.1. Eligible Participants. Participants in the Plan shall be such officers
and other key employees of the Company and its Subsidiaries, whether or not
members of the Board, as the Committee, in its sole discretion, may designate
from time to time. The Committee’s designation of a Participant in any year
shall not require the Committee to designate such person to receive Awards or
grants in any other year. The designation of a Participant to receive awards or
grants under one portion of the Plan does not require the Committee to include
such Participant under other portions of the Plan. The Committee shall consider
such factors as it

7



--------------------------------------------------------------------------------



 



deems pertinent in selecting Participants and in determining the type and amount
of their respective Awards. Notwithstanding any provision herein to the
contrary, the Committee may grant Awards under the Plan, other than Incentive
Stock Options, to non-employees who, in the judgment of the Committee, render
significant services to the Company or any of its Subsidiaries, on such terms
and conditions as the Committee deems appropriate and consistent with the intent
of the Plan. Subject to adjustment in accordance with Section 11.7, in any
calendar year, no Participant shall be granted Awards in respect of more than
1 million shares of Common Stock (whether through grants of Options or Stock
Appreciation Rights or other grants of Common Stock or rights with respect
thereto) and $5 million in cash; provided, however, that any Award payable over
a period of more than one year shall be pro-rated over the applicable period in
determining the amount of the Award granted in any calendar year.
ARTICLE VI.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
        6.1. Option Awards.
          (a) Grant of Options. The Committee may grant, to such Participants as
the Committee may select, Options entitling the Participant to purchase shares
of Common Stock from the Company in such number, at such price, and on such
terms and subject to such conditions, not inconsistent with the terms of this
Plan, as may be established by the Committee. The terms of any Option granted
under this Plan shall be set forth in an Award Agreement.
          (b) Purchase Price of Options. The Purchase Price of each share of
Common Stock which may be purchased upon exercise of any Option granted under
the Plan shall be determined by the Committee; provided, however, that the
Purchase Price of the Common Stock purchased pursuant to Options designated by
the Committee as Incentive Stock Options shall be equal to or greater than the
Fair Market Value on the Date of Grant as required under Section 422 of the
Code.
          (c) Designation of Options. Except as otherwise expressly provided in
the Plan, the Committee may designate, at the time of the grant of each Option,
the Option as an Incentive Stock Option or a Non-Qualified Stock Option.

8



--------------------------------------------------------------------------------



 



          (d) Incentive Stock Option Share Limitation. No Participant may be
granted Incentive Stock Options under the Plan (or any other plans of the
Company and its Subsidiaries) which would result in shares with an aggregate
Fair Market Value (measured on the Date of Grant) of more than $100,000 first
becoming exercisable in any one calendar year.
          (e) Rights as a Stockholder. A Participant or a transferee of an
Option pursuant to Section 11.4 shall have no rights as a stockholder with
respect to Common Stock covered by an Option until the Participant or transferee
shall have become the holder of record of any such shares, and no adjustment
shall be made for dividends in cash or other property or distributions or other
rights with respect to any such Common Stock for which the record date is prior
to the date on which the Participant or a transferee of the Option shall have
become the holder of record of any such shares covered by the Option; provided,
however, that Participants are entitled to share adjustments to reflect capital
changes under Section 11.7.
          (f) Restoration Options Upon the Exercise of a Non-Qualified Stock
Option. In the event that any Participant delivers to the Company, or has
withheld from the shares otherwise issuable upon the exercise of a Non-Qualified
Stock Option, shares of Common Stock in payment of the Purchase Price of any
Non-Qualified Stock Option granted hereunder in accordance with Section 6.4, the
Committee shall have the authority to grant or provide for the automatic grant
of a Restoration Option to such Participant. The grant of a Restoration Option
shall be subject to the satisfaction of such conditions or criteria as the
Committee in its sole discretion shall establish from time to time. A
Restoration Option shall entitle the holder thereof to purchase a number of
shares of Common Stock equal to the number of such shares so delivered or
withheld upon exercise of the original Option and, in the discretion of the
Committee, the number of shares, if any, delivered or withheld to the Company to
satisfy any withholding tax liability arising in connection with the exercise of
the original Option. A Restoration Option shall have a per share Purchase Price
of not less than 100% of the per share Fair Market Value of the Common Stock on
the date of grant of such Restoration Option, a term not longer than the
remaining term of the original Option at the time of exercise thereof, and such
other terms and conditions as the Committee in its sole discretion shall
determine.

9



--------------------------------------------------------------------------------



 



        6.2. Stock Appreciation Rights.
          (a) Stock Appreciation Right Awards. The Committee is authorized to
grant to any Participant one or more Stock Appreciation Rights. Such Stock
Appreciation Rights may be granted either independent of or in tandem with
Options granted to the same Participant. Stock Appreciation Rights granted in
tandem with Options may be granted simultaneously with, or, in the case of
Non-Qualified Stock Options, subsequent to, the grant to such Participant of the
related Option; provided, however, that: (i) any Option covering any share of
Common Stock shall expire and not be exercisable upon the exercise of any Stock
Appreciation Right with respect to the same share, (ii) any Stock Appreciation
Right covering any share of Common Stock shall expire and not be exercisable
upon the exercise of any related Option with respect to the same share, and
(iii) an Option and Stock Appreciation Right covering the same share of Common
Stock may not be exercised simultaneously. Upon exercise of a Stock Appreciation
Right with respect to a share of Common Stock, the Participant shall be entitled
to receive an amount equal to the excess, if any, of (A) the Fair Market Value
of a share of Common Stock on the date of exercise over (B) the Exercise Price
of such Stock Appreciation Right established in the Award Agreement, which
amount shall be payable as provided in Section 6.2(c).
          (b) Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Purchase Price of the related Option. Upon exercise
of Stock Appreciation Rights granted in tandem with Options, the number of
shares subject to exercise under any related Option shall automatically be
reduced by the number of shares of Common Stock represented by the Option or
portion thereof which are surrendered as a result of the exercise of such Stock
Appreciation Rights.
          (c) Payment of Incremental Value. Any payment which may become due
from the Company by reason of a Participant’s exercise of a Stock Appreciation
Right may be paid to the Participant as determined by the Committee (i) all in
cash, (ii) all in Common Stock, or (iii) in any combination of cash and Common
Stock. In the event that all or a portion of the payment is made in Common
Stock, the number of shares of Common

10



--------------------------------------------------------------------------------



 



Stock delivered in satisfaction of such payment shall be determined by dividing
the amount of such payment or portion thereof by the Fair Market Value on the
Exercise Date. No fractional share of Common Stock shall be issued to make any
payment in respect of Stock Appreciation Rights; if any fractional share would
be issuable, the combination of cash and Common Stock payable to the Participant
shall be adjusted as directed by the Committee to avoid the issuance of any
fractional share.
        6.3. Terms of Stock Options and Stock Appreciation Rights.
          (a) Conditions on Exercise. An Award Agreement with respect to Options
and/or Stock Appreciation Rights may contain such waiting periods, exercise
dates and restrictions on exercise (including, but not limited to, periodic
installments) as may be determined by the Committee at the time of grant.
          (b) Duration of Options and Stock Appreciation Rights. Options and
Stock Appreciation Rights shall terminate after the first to occur of the
following events:
               (i) Expiration of the Option or Stock Appreciation Right as
provided in the Award Agreement; or
               (ii) Termination of the Award following the Participant’s
disability, Retirement, death or other Termination of Employment as provided in
the Award Agreement; or
               (iii) In the case of an Incentive Stock Option, ten years from
the Date of Grant; or
               (iv) Solely in the case of a Stock Appreciation Right granted in
tandem with an Option, upon the expiration of the related Option.
          (c) Acceleration or Extension of Exercise Time. The Committee may (but
shall not be obligated to) permit the exercise of an Option or Stock
Appreciation Right (i) prior to the time such Option or Stock Appreciation Right
would become exercisable under the terms of the Award Agreement, (ii) after the
termination of the Option or Stock Appreciation Right under the terms of the
Award Agreement, or (iii) after the expiration of the Option or Stock
Appreciation Right.

11



--------------------------------------------------------------------------------



 



     6.4. Exercise Procedures. Each Option and Stock Appreciation Right granted
under the Plan shall be exercised by written or electronic notice to the Company
or by such other exercise procedures as may be provided in the Award Agreement
which notice or other form of exercise must be received by the officer or
employee of the Company designated in the Award Agreement on or before the close
of business on the expiration date of the Award. The Purchase Price of shares
purchased upon exercise of an Option granted under the Plan shall be paid in
full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made by delivery to the Company of either (a) Common Stock (which may, in the
sole discretion of the Committee, include Restricted Shares or shares otherwise
issuable in connection with the exercise of the Option, subject to such rules as
the Committee deems appropriate) or (b) any combination of cash and Common
Stock, or (c) such other consideration as the Committee deems appropriate and in
compliance with applicable law (including payment in accordance with a cashless
exercise program under which, if so instructed by the Participant, Common Stock
may be issued directly to the Participant’s broker or dealer upon receipt of an
irrevocable written or electronic notice of exercise from the Participant). In
the event that any Common Stock shall be transferred to the Company to satisfy
all or any part of the Purchase Price, the part of the Purchase Price deemed to
have been satisfied by such transfer of Common Stock shall be equal to the
product derived by multiplying the Fair Market Value as of the date of exercise
times the number of shares of Common Stock transferred to the Company. The
Participant may not transfer to the Company in satisfaction of the Purchase
Price any fractional share of Common Stock. Any part of the Purchase Price paid
in cash upon the exercise of any Option shall be added to the general funds of
the Company and may be used for any proper corporate purpose. Unless the
Committee shall otherwise determine, any Common Stock transferred to the Company
as payment of all or part of the Purchase Price upon the exercise of any Option
shall be held as treasury shares.
     6.5. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options
outstanding on the date of such Change in Control, and all Stock Appreciation
Rights shall become immediately and fully exercisable. The provisions of this
Section 6.5 shall not be applicable to any Options or Stock Appreciation Rights
granted to a Participant if any Change in Control results from such
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock or Company Voting Securities.

12



--------------------------------------------------------------------------------



 



ARTICLE VII.
RESTRICTED SHARES
        7.1. Restricted Share Awards. The Committee may grant to any Participant
an Award of Common Stock in such number of shares, and on such terms, conditions
and restrictions, whether based on performance standards, periods of service,
retention by the Participant of ownership of purchased or designated shares of
Common Stock or other criteria, as the Committee shall establish. With respect
to performance-based Awards of Restricted Shares to “covered employees” (as
defined in Section 162(m) of the Code), performance targets will be limited to
specified levels of one or more of the Performance Goals. The terms of any
Restricted Share Award granted under this Plan shall be set forth in an Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with this Plan.
          (a) Issuance of Restricted Shares. As soon as practicable after the
Date of Grant of a Restricted Share Award by the Committee, the Company shall
cause to be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares the share
certificates, if any, representing such Restricted Shares may be held in custody
by the Company, its designee, or, if the certificates bear a restrictive legend,
by the Participant; provided, however, that if the Restricted Shares are
uncertificated, other arrangements may be made, in the discretion of the
Committee, to ensure the enforcement of the restrictions on such Restricted
Shares. Upon the lapse or release of all restrictions with respect to an Award
as described in Section 7.1(d), one or more share certificates, registered in
the name of the Participant, for an appropriate number of shares as provided in
Section 7.1(d), free of any restrictions set forth in the Plan and the Award
Agreement shall be delivered to the Participant.

13



--------------------------------------------------------------------------------



 



          (b) Stockholder Rights. Beginning on the Date of Grant of the
Restricted Share Award and subject to execution of the Award Agreement as
provided in Section 7.1(a), the Participant shall become a stockholder of the
Company with respect to all shares subject to the Award Agreement and shall have
all of the rights of a stockholder, including, but not limited to, the right to
vote such shares and the right to receive dividends; provided, however, that any
Common Stock distributed as a dividend or otherwise with respect to any
Restricted Shares as to which the restrictions have not yet lapsed, shall be
subject to the same restrictions as such Restricted Shares and held or
restricted as provided in Section 7.1(a).
          (c) Restriction on Transferability. None of the Restricted Shares may
be assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code), pledged or
sold prior to lapse of the restrictions applicable thereto.
          (d) Delivery of Shares Upon Vesting. Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, or at such
earlier time as provided under the provisions of Section 7.3, the restrictions
applicable to the Restricted Shares shall lapse. As promptly as administratively
feasible thereafter, subject to the requirements of Section 11.5, the Company
shall deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.
        7.2. Terms of Restricted Shares.
          (a) Forfeiture of Restricted Shares. Subject to Sections 7.2(b) and
7.3, all Restricted Shares shall be forfeited and returned to the Company and
all rights of the Participant with respect to such Restricted Shares shall
terminate unless the Participant continues in the service of the Company or a
Subsidiary as an employee until the expiration of the forfeiture period for such
Restricted Shares and satisfies any and all other conditions set forth in the
Award Agreement. The Committee shall determine the forfeiture period (which may,
but need not, lapse in installments) and any other terms and conditions
applicable with respect to any Restricted Share Award.

14



--------------------------------------------------------------------------------



 



          (b) Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.
        7.3. Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to the Restricted Share Award shall terminate fully and
the Participant shall immediately have the right to the delivery of share
certificate or certificates for such shares in accordance with Section 7.1(d).
ARTICLE VIII.
PERFORMANCE AWARDS
        8.1. Performance Awards.
          (a) Award Periods and Calculations of Potential Incentive Amounts. The
Committee may grant Performance Awards to Participants. A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Common Stock, increases in such Fair
Market Value during the Award Period and/or a fixed cash amount) contingent upon
the extent to which certain predetermined performance targets have been met
during an Award Period. Performance Awards may be made in conjunction with, or
in addition to, Restricted Share Awards made under Article VII. The Award Period
shall be two or more fiscal or calendar years as determined by the Committee.
The Committee, in its discretion and under such terms as it deems appropriate,
may permit newly eligible employees, such as those who are promoted or newly
hired, to receive Performance Awards after an Award Period has commenced.
          (b) Performance Targets. The performance targets may include such
goals related to the performance of the Company or, where relevant, any one or
more of its Subsidiaries or divisions and/or the performance of a Participant as
may be established by the Committee in its discretion. In the case of
Performance Awards to “covered employees” (as defined in Section 162(m) of the
Code), the targets will be limited to specified levels of

15



--------------------------------------------------------------------------------



 



one or more of the Performance Goals. The performance targets established by the
Committee may vary for different Award Periods and need not be the same for each
Participant receiving a Performance Award in an Award Period. Except to the
extent inconsistent with the performance-based compensation exception under
Section 162(m) of the Code, in the case of Performance Awards granted to
employees to whom such section is applicable, the Committee, in its discretion,
but only under extraordinary circumstances as determined by the Committee, may
change any prior determination of performance targets for any Award Period at
any time prior to the final determination of the Award when events or
transactions occur to cause the performance targets to be an inappropriate
measure of achievement.
          (c) Earning Performance Awards. The Committee, at or as soon as
practicable after the Date of Grant, shall prescribe a formula to determine the
percentage of the Performance Award to be earned based upon the degree of
attainment of performance targets.
          (d) Payment of Earned Performance Awards. Subject to the requirements
of Section 11.5, payments of earned Performance Awards shall be made in cash or
Common Stock, or a combination of cash and Common Stock, in the discretion of
the Committee. The Committee, in its sole discretion, may define such terms and
conditions with respect to the payment of earned Performance Awards as it may
deem desirable.
        8.2. Terms of Performance Awards.
          (a) Termination of Employment. Unless otherwise provided below or in
Section 8.3, in the case of a Participant’s Termination of Employment prior to
the end of an Award Period, the Participant will not have earned any Performance
Awards.
          (b) Retirement. If a Participant’s Termination of Employment is
because of Retirement prior to the end of an Award Period, the Participant will
not be paid any Performance Awards, unless the Committee, in its sole and
exclusive discretion, determines that an Award should be paid. In such a case,
the Participant shall be entitled to receive a pro-rata portion of his or her
Award as determined under Subsection (d).

16



--------------------------------------------------------------------------------



 



          (c) Death or Disability. If a Participant’s Termination of Employment
is due to death or disability (as determined in the sole and exclusive
discretion of the Committee) prior to the end of an Award Period, the
Participant or the Participant’s personal representative shall be entitled to
receive a pro-rata share of his or her Award as determined under Subsection (d).
          (d) Pro-Rata Payment. The amount of any payment made to a Participant
whose employment is terminated by Retirement, death or disability (under
circumstances described in Subsections (b) and (c)) will be the amount
determined by multiplying the amount of the Performance Award which would have
been earned, determined at the end of the Award Period, had such employment not
been terminated, by a fraction, the numerator of which is the number of whole
months such Participant was employed during the Award Period, and the
denominator of which is the total number of months of the Award Period. Any such
payment made to a Participant whose employment is terminated prior to the end of
an Award Period under this Section 8.2 shall be made at the end of the
respective Award Period, unless otherwise determined by the Committee in its
sole discretion. Any partial payment previously made or credited to a deferred
account for the benefit of a Participant as provided under Section 8.1(d) of the
Plan shall be subtracted from the amount otherwise determined as payable as
provided in this Section.
          (e) Other Events. Notwithstanding anything to the contrary in this
Article VIII, the Committee may, in its sole and exclusive discretion, determine
to pay all or any portion of a Performance Award to a Participant who has
terminated employment prior to the end of an Award Period under certain
circumstances (including the death, disability or Retirement of the Participant
or a material change in circumstances arising after the Date of Grant) and
subject to such terms and conditions as the Committee shall deem appropriate.
        8.3. Change in Control. Unless otherwise provided by the Committee in
the applicable Award Agreement, in the event of a Change in Control, all
Performance Awards for all Award Periods shall immediately become fully payable
to all Participants and shall be paid to Participants in accordance with
Section 8.1(d) within 30 days after such Change in Control.

17



--------------------------------------------------------------------------------



 



ARTICLE IX.
OTHER STOCK-BASED AWARDS
        9.1 Grant of Other Stock-Based Awards. Other stock-based awards,
consisting of stock purchase rights (with or without loans to Participants by
the Company containing such terms as the Committee shall determine), Awards of
cash, Awards of Common Stock, or Awards valued in whole or in part by reference
to, or otherwise based on, Common Stock, may be granted either alone or in
addition to or in conjunction with other Awards under the Plan. Subject to the
provisions of the Plan, the Committee shall have sole and complete authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Common Stock to be granted pursuant to such
Awards, and all other conditions of the Awards. Any such Award shall be
confirmed by an Award Agreement executed by the Company and the Participant,
which Award Agreement shall contain such provisions as the Committee determines
to be necessary or appropriate to carry out the intent of this Plan with respect
to such Award.
        9.2 Terms of Other Stock-Based Awards. In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:
          (a) Any Common Stock subject to Awards made under this Article IX may
not be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses; and
          (b) If specified by the Committee in the Award Agreement, the
recipient of an Award under this Article IX shall be entitled to receive,
currently or on a deferred basis, interest or dividends or dividend equivalents
with respect to the Common Stock or other securities covered by the Award; and
          (c) The Award Agreement with respect to any Award shall contain
provisions dealing with the disposition of such Award in the event of a
Termination of Employment prior to the exercise, realization or payment of such
Award, whether such termination occurs because of Retirement, disability, death
or other reason, with such provisions to take account of the specific nature and
purpose of the Award.

18



--------------------------------------------------------------------------------



 



        9.3 Foreign Qualified Awards. Awards under the Plan may be granted to
such employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan as may be necessary
or appropriate to comply with the applicable laws of such foreign jurisdictions
and to afford Participants favorable treatment under such laws; provided,
however, that no Award shall be granted under any such supplement with terms or
conditions inconsistent with the provision set forth in the Plan.
ARTICLE X.
SHORT-TERM CASH INCENTIVE AWARDS
        10.1 Eligibility. Executive officers of the Company who are from time to
time determined by the Committee to be “covered employees” for purposes of
Section 162(m) of the Code will be eligible to receive short-term cash incentive
awards under this Article X.
        10.2 Awards.
          (a) Performance Targets. For each fiscal year of the Company, the
Committee shall establish objective performance targets based on specified
levels of one or more of the Performance Goals. Such performance targets shall
be established by the Committee on a timely basis to ensure that the targets are
considered “preestablished” for purposes of Section 162(m) of the Code.
          (b) Amounts of Awards. In conjunction with the establishment of
performance targets for a fiscal year, the Committee shall adopt an objective
formula (on the basis of percentages of Participants’ salaries, shares in a
bonus pool or otherwise) for computing the respective amounts payable under the
Plan to Participants if and to the extent that the performance targets are
attained. Such formula shall comply with the requirements applicable to
performance-based compensation plans under Section 162(m) of the Code and, to
the extent based on percentages of a bonus pool, such percentages shall not
exceed 100% in the aggregate.
          (c) Payment of Awards. Awards will be payable to Participants in cash
each year upon prior written certification by the Committee of attainment of the
specified performance targets for the preceding fiscal year.

19



--------------------------------------------------------------------------------



 



          (d) Negative Discretion. Notwithstanding the attainment by the Company
of the specified performance targets, the Committee shall have the discretion,
which need not be exercised uniformly among the Participants, to reduce or
eliminate the award that would be otherwise paid.
          (e) Guidelines. The Committee may adopt from time to time written
policies for its implementation of this Article X. Such guidelines shall reflect
the intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.
          (f) Non-Exclusive Arrangement. The adoption and operation of this
Article X shall not preclude the Board or the Committee from approving other
short-term incentive compensation arrangements for the benefit of individuals
who are Participants hereunder as the Board or Committee, as the case may be,
deems appropriate and in the best interests of the Company.
ARTICLE XI.
TERMS APPLICABLE GENERALLY TO AWARDS
GRANTED UNDER THE PLAN
        11.1. Plan Provisions Control Award Terms. The terms of the Plan shall
govern all Awards granted under the Plan, and in no event shall the Committee
have the power to grant any Award under the Plan which is contrary to any of the
provisions of the Plan. In the event any provision of any Award granted under
the Plan shall conflict with any term in the Plan as constituted on the Date of
Grant of such Award, the term in the Plan as constituted on the Date of Grant of
such Award shall control. Except as provided in Section 11.3 and Section 11.7,
the terms of any Award granted under the Plan may not be changed after the Date
of Grant of such Award so as to materially decrease the value of the Award
without the express written approval of the holder.
        11.2. Award Agreement. No person shall have any rights under any Award
granted under the Plan unless and until the Company and the Participant to whom
such Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.

20



--------------------------------------------------------------------------------



 



        11.3. Modification of Award After Grant. No Award granted under the Plan
to a Participant may be modified (unless such modification does not materially
decrease the value of the Award) after the Date of Grant except by express
written agreement between the Company and the Participant, provided that any
such change (a) shall not be inconsistent with the terms of the Plan, and (b)
shall be approved by the Committee.
        11.4. Limitation on Transfer. Except as provided in Section 7.1(c) in
the case of Restricted Shares, a Participant’s rights and interest under the
Plan may not be assigned or transferred other than by will or the laws of
descent and distribution, and during the lifetime of a Participant, only the
Participant personally (or the Participant’s personal representative) may
exercise rights under the Plan. The Participant’s Beneficiary may exercise the
Participant’s rights to the extent they are exercisable under the Plan following
the death of the Participant. Notwithstanding the foregoing, the Committee may
grant Non-Qualified Stock Options that are transferable, without payment of
consideration, to immediate family members of the Participant or to trusts or
partnerships for such family members, and the Committee may also amend
outstanding Non-Qualified Stock Options to provide for such transferability.
        11.5. Taxes. The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any amount payable and/or
shares issuable under such Participant’s Award, or with respect to any income
recognized upon a disqualifying disposition of shares received pursuant to the
exercise of an Incentive Stock Option, and the Company may defer payment or
issuance of the cash or shares upon exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee determines
in accordance with the following rules:
          (a) The Participant shall have the right to elect to meet his or her
withholding requirement (i) by having withheld from such Award at the
appropriate time that number of shares of Common Stock, rounded up to the next
whole share, whose Fair Market Value is equal to the amount of withholding taxes
due, (ii) by direct payment to the Company in cash of the amount of any taxes
required to be withheld with respect to such Award or (iii) by a combination of
shares and cash.

21



--------------------------------------------------------------------------------



 



          (b) The Committee shall have the discretion as to any Award, to cause
the Company to pay to tax authorities for the benefit of any Participant, or to
reimburse such Participant for the individual taxes which are due on the grant,
exercise or vesting of any share Award, or the lapse of any restriction on any
share Award (whether by reason of a Participant’s filing of an election under
Section 83(b) of the Code or otherwise), including, but not limited to, Federal
income tax, state income tax, local income tax and excise tax under Section 4999
of the Code, as well as for any such taxes as may be imposed upon such tax
payment or reimbursement.
          (c) In the case of Participants who are subject to Section 16 of the
Exchange Act, the Committee may impose such limitations and restrictions as it
deems necessary or appropriate with respect to the delivery or withholding of
shares of Common Stock to meet tax withholding obligations.
        11.6. Surrender of Awards. Any Award granted under the Plan may be
surrendered to the Company for cancellation on such terms as the Committee and
the holder approve.
        11.7 Adjustments to Reflect Capital Changes.
          (a) Recapitalization. The number and kind of shares subject to
outstanding Awards, the Purchase Price or Exercise Price for such shares, the
number and kind of shares available for Awards subsequently granted under the
Plan and the maximum number of shares in respect of which Awards can be made to
any Participant in any calendar year shall be appropriately adjusted to reflect
any stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Plan or the Awards granted under the Plan. The Committee shall
have the power and sole discretion to determine the amount of the adjustment to
be made in each case.
          (b) Merger. After any Merger in which the Company is the surviving
corporation, each Participant shall, at no additional cost, be entitled upon any
exercise of all Options or receipt of other Award to receive (subject to any
required action by stockholders), in lieu of the number of shares of Common
Stock receivable or exercisable pursuant to such Award, the number and class of
shares or other securities to which such Participant would have been entitled
pursuant to the terms of the Merger if, at the time

22



--------------------------------------------------------------------------------



 



of the Merger, such Participant had been the holder of record of a number of
shares equal to the number of shares receivable or exercisable pursuant to such
Award. Comparable rights shall accrue to each Participant in the event of
successive Mergers of the character described above. In the event of a Merger in
which the Company is not the surviving corporation, the surviving, continuing,
successor, or purchasing corporation, as the case may be (the “Acquiring
Corporation”), shall either assume the Company’s rights and obligations under
outstanding Award Agreements or substitute awards in respect of the Acquiring
Corporation’s stock for such outstanding Awards. In the event the Acquiring
Corporation fails to assume or substitute for such outstanding Awards, the Board
shall provide that any unexercisable and/or unvested portion of the outstanding
Awards shall be immediately exercisable and vested as of a date prior to such
Merger, as the Board so determines. The exercise and/or vesting of any Award
that was permissible solely by reason of this Section 11.7(b) shall be
conditioned upon the consummation of the Merger. Any Options which are neither
assumed by the Acquiring Corporation nor exercised as of the date of the Merger
shall terminate effective as of the effective date of the Merger.
          (c) Options to Purchase Shares or Stock of Acquired Companies. After
any Merger in which the Company or a Subsidiary shall be a surviving
corporation, the Committee may grant substituted options under the provisions of
the Plan, pursuant to Section 424 of the Code, replacing old options granted
under a plan of another party to the Merger whose shares or stock subject to the
old options may no longer be issued following the Merger. The foregoing
adjustments and manner of application of the foregoing provisions shall be
determined by the Committee in its sole discretion. Any such adjustments may
provide for the elimination of any fractional shares which might otherwise
become subject to any Options.
        11.8. No Right to Employment. No employee or other person shall have any
claim of right to be granted an Award under this Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Company or any of its Subsidiaries.
        11.9. Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.

23



--------------------------------------------------------------------------------



 



     11.10. Governing Law. All determinations made and actions taken pursuant to
the Plan shall be governed by the laws of the State of Delaware and construed in
accordance therewith.
     11.11. No Strict Construction. No rule of strict construction shall be
implied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.
     11.12. Compliance with Rule 16b-3. It is intended that unless the Committee
determines otherwise, Awards under the Plan be eligible for exemption under
Rule 16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.
     11.13. Captions. The captions (i.e., all Section headings) used in the Plan
are for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.
     11.14. Severability. Whenever possible, each provision in the Plan and
every Award at any time granted under the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan and every other Award at any time granted under the Plan shall remain
in full force and effect.
     11.15. Amendment and Termination.
          (a) Amendment. The Board shall have complete power and authority to
amend the Plan at any time; provided, however, that the Board shall not, without
the requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code, unless such
compliance is no longer desired under the Code, or under any other applicable
law or rule of any stock exchange which lists

24



--------------------------------------------------------------------------------



 



Common Stock or Company Voting Securities. No termination or amendment of the
Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted under the Plan, adversely affect the right of such
individual under such Award.
          (b) Termination. The Board shall have the right and the power to
terminate the Plan at any time. No Award shall be granted under the Plan after
the termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not terminated.
* * * * * *

25